 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 4:11 CR 101
)
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-VS- )
) MEMORANDUM OPINION
DAQUANN HACKETT, ) AND ORDER
)
Defendant. _)

This case is before the Court on Defendant, DaQuann Hackett’s Motion for Modification
or Reduction of Sentence pursuant to 28 U.S.C. § 2255. (ECF # 974). Mr. Hackett previously
filed a §2255 motion to vacate on August 7, 2015, which was denied. (ECF #763, 780). He
subsequently filed a motion to reconsideration that denial, as well as a Motion to Alter Judgment,
both of which were also denied. (ECF #784, 783, 795). Mr. Hackett appealed the denial of his
§2255 motion, and, before a decision was made on that appeal, on June 6, 2016, he filed a Second
Motion under §2255. (ECF # 791, 802). Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or

 
 

(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.

See 28 U.S.C. § 2255(h).

Because Mr. Hackett had failed to receive authorization from the Sixth Circuit to file his
Second §2255 motion, the Court transferred the matter to the Sixth Circuit for a determination of
whether a second petition should be allowed. (ECF #813). In September of 2016, Mr. Hackett
then filed yet another motion under §2255, which this Court also transferred to the Sixth Circuit.
(ECF #823, 836). The Sixth Circuit denied authorization for the filing for both of the second or
successive motions filed under §2255. (ECF # 845, 869).

On May 13, 2019, Mr. Hackett, once again filed a Motion to Vacate Sentence Under 28
U.S.C. §2255. Once again, this Court is barred from reviewing the motion without certification
from the Court of Appeals. Therefore, the Clerk of Court is directed to transfer Mr. Hackett’s
instant motion to the Sixth Circuit Court of Appeals pursuant to /n re Sims, 111 F.3d 45, 47 (6th
Cir. 1997). Mr. Hackett is, hereby, banned from filing any future motions to vacate his sentence
under 28 U.S.C. §2255, unless he has sought and obtained certification from the Sixth Circuit
prior to his filing. Ifhe believes that he meets that criteria for authorization of a successive

petition, he should file his request directly with the Sixth Circuit and obtain authorization before

filing any further such motions with this Court. IT IS SO ORDERED.

k TG losis

Donald C. Nobex f
United States District4udge

   

 
